But the Court
refused to sustain the motion, and observed that it was not within the true intent of the statute, providing for the filing jtnd allowing of these exceptions, that the Court should spend time in hearing and determining motions grounded on these exceptions, and in the mean time to delay judgment, when the party filing the exceptions had a right, by a writ of review, to have a new trial, if *113the motion should be refused; and that the design of the legisla turc was to provide a remedy in a case where none existed, and not in a case where the party aggrieved had a remedy in the ordinary course of law. (a)
Ashman for the defendant.

 Cogswell vs. Brown, 1 Mass. Rep. 237.— Byrnes vs. Piper Al. 5 Mass. Rep. 363 — Dunham & Al. vs. Baxter, 4 Mass. Rep. 79.